Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.  Claim 1 is amended; claims 2-6, 10-13 are cancelled; and claims 15-20 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, 7-9 and 14-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 7-9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaumi et al (US 2015/0011675 A1) in view of Yamauchi et al (JP 2014-208753 A1) Veregin et al (US 5,610,250).
It is noted that JP 2014-208753 A is in Japanese.  A copy of the machine translation into English was provided by the applicant with IDS filed 2/26/2020.  All lines/paragraph citations in the rejection set forth below are to the machine translation, unless explicitly stated.
Regarding claim 1 and 7-8, Fukaumi et al disclose a resin composition comprising 2-ethylhexyl acrylate in amounts of 12.5% by weight (example A1-1) to 52.7% by weight (example A1-3) (i.e. reads on segment derived from methacrylate containing an ester substituent having a carbon number of 8 or more in present claims 1 and 7-8, and overlaps with its amount in present claim 1); isobutyl methacrylate in amounts of 1% by weight (example A1-3) to 38.5% by weight (example A1-1), methyl methacrylate in amounts of 4.7% by weight (example A1-1) to 13.7% by weight (example A1-2) (i.e. total amount of isobutyl methacrylate and methyl methacrylate overlaps with the total amount of isobutyl methacrylate and methyl methacrylate in present claim 1), and glycidyl methacrylate in amounts of 1.6% by weight (example A1-2) which reads on amount of glycidyl group-containing methacrylate in present claim 1.  
Fukaumi et al fails to disclose weight average molecular weight and glass transition temperature of the (meth)acrylic resin; and ratio of Mw/Mn, of (meth)acrylic resin.
However, regarding weight average molecular weight and glass transition temperature of the (meth)acrylic resin, Yamauchi et al teach methacrylic copolymer that does not thermally degrade easily and can provide a sheet having high mechanical strength (abstract). The glass transition temperature is in the range of 10 to 350C and weight average molecular weight of 100,000 to 3,000,000 (paragraph 0012).  When the glass transition temperature and weight average molecular weight is in a predetermined range, it has been found that it is possible to obtain a sheet having excellent low temperature decomposability and high mechanical strength while minimizing deterioration due to heat (paragraphs 0012-0013).  Therefore, in light of the teachings in Yamauchi et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare a (meth)acrylic resin, of Fukaumi et al, having a glass transition temperature and weight average molecular weight in overlapping ranges, for above mentioned advantages.
Regarding ratio of Mw/Mn, of (meth)acrylic resin, Fukaumi et al teach that acrylic resin emulsion is prepared by radical polymerization (paragraph 0026).  Additionally, Veregin et al teach that copolymers prepared by conventional free radical polymerization processes inherently have a broad molecular weight distribution or polydispersities of greater than about 4 (col. 4, lines 19-23). Therefore, it is the office’s position that one skilled in art would have a reasonable basis to expect the methacrylic resin prepared by the radical polymerization process, of Fukaumi et al, to have molecular weight distribution (i.e. ratio of Mw/Mn) in overlapping range of about 4 to 8, absent evidence to the contrary.
Regarding claim 9, see example A1-3, of Fukaumi et al, wherein the ratio of methyl methacrylate to isobutyl methacrylate is 83:17.
Regarding claim 14, given that methacrylic resin, of Fukaumi et al in view of Yamauchi et al, is obvious based on the disclosure in Fukaumi et al combined with the teachings in Yamauchi et al, one skilled in art would have a reasonable basis to expect the (meth)acrylic resin, of Fukaumi et al in view of Yamauchi et al, molded into a sheet having a thickness of 20 microns to have a maximum stress of 20 N/mm2 or more in a tensile test, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977)
Regarding claim 21, it is the examiner’s position that instantly claimed glass transition temperature of 370C  and that taught by Yamauchi et al i.e. 350C are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not “render the claims patentable,” or, alternatively, that “a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties
	 

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraphs 4-9, of office action mailed 12/21/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.  Additionally, arguments presented in amendment filed 2/16/2022 are addressed in the interview conducted on 2/24/2022, mailed on 2/28/2022 and incorporated here by reference.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Specifically, general thrust of applicant argument is that (meth)acrylic resin is a copolymer of a specific monomer mixture that is produced in one step as opposed to that in cited art of Fukaumi et al which teaches a core-shell polymer wherein the core and shell portion are polymerized separately.  The (meth)acrylic resin of present claims is structurally distinct from the core shell polymer of cited art.  Additionally, content of the C8-MA of 12.6% by weight in A1-1, 0% by weight in A1-2 and 52.8% by weight in A1-3 of Fukaumi et al is outside that of a segment derived from methacrylate containing an ester substituent having a carbon number of 8 or more in present claims.
In response, present claim only requires the copolymer to be obtained by polymerizing methyl methacrylate, isobutyl methacrylate, glycidyl (meth)acrylate, and segment derived from methacrylate containing an ester substituent having a carbon number of 8 or more.  The exemplary embodiments in Fukaumi et al comprise copolymers including these monomers.  Specifically, example A1-1 comprises methyl methacrylate, isobutyl metacrylate, and 2-ethylhexyl acrylate (i.e. segment derived from methacrylate containing an ester substituent having a carbon number of 8 or more and includes a branched alkyl group).  The general disclosure of Fukaumi et al teach that component “c” is not particularly limited as long as it is copolymerizable with components “a” and “b”.  Specific examples include epoxy group-containing vinyl monomers such as glycidyl (meth)acrylate (paragraph 0049).  It is preferable in terms of polymerization stability that the amount of component “c” be 0 to 40 parts by weight per 100 parts by weight of all monomer units forming the acrylic resin emulsion (paragraph 0056).  It is the Office’s position that it is within the scope of one of ordinary skill in art to parse the amounts of presently claimed monomers from the ranges obtained in exemplary embodiments, absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764